DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS filed on 10/06/2021 has been considered.  A signed and initialed PTO-1449 that corresponds to the IDS is attached herewith.

Drawings
The drawings filed on 04/30/2021 have been accepted by the Examiner for examination purposes.

Allowable Subject Matter
Claims 1-21 are allowable.
Claims 1 and 20-21 are allowable because, prior art of record taken alone or in combination, fails to disclose or render obvious a system configured to detect defects on a reticle, comprising: one or more computer subsystems configured for: 10detecting first defects in at least first and second test images included in the images, wherein detecting the first defects comprises separately comparing each of the at least first and second test images to two different reference images corresponding to said each of the at least first and second test images, and wherein the at least first and 15second test images correspond to different instances of the same area on the reticle printed on the wafer; detecting stacked defects in at least the first test image by separately comparing a stacked test image generated for the first test image to 20two different stacked reference images 
Claims 2-19 are allowable because they are dependent on claim 1 or an intermediate claim.

Tung-Sing Pak et al (US 2010/0142800 A1) is the closest prior art to the Applicant’s claimed invention.  However Tung-Sing Pak et al does not teach that at least first and 15second test images correspond to different instances of the same area on the reticle printed on the wafer; detecting stacked defects in at least the first test image by separately comparing a stacked test image generated for the first test image to 20two different stacked reference images corresponding to the stacked test image; performing a first repeater defect detection by identifying any of the first defects detected at corresponding locations in two or more of the at 25least first and second test images and any of the stacked defects as first repeater defect candidates.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Status/Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Roy M. Punnoose whose telephone number is 571-272- or Fax number 571-273-2427.  The examiner can normally be reached on M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROY M PUNNOOSE/ 
Primary Examiner 
Art Unit 2886